 103308 NLRB No. 22CHICAGO EDUCATIONAL TELEVISION ASSN.1See the Board's Decision and Order (304 NLRB No. 121, Aug.27, 1991 (not printed in Board volumes)) in an earlier unfair labor
practice proceeding involving the Respondent relating to Case 13±
RC±17937. There the Respondent failed to honor the certification
and refused to provide the Union with necessary and relevant infor-
mation. It is our policy to decline a second bargaining order as to
the same certification, where the first order is still extant and where
no useful purpose would be served by a second order (see CantonSign Co., 186 NLRB 237 (1970)). However, where the appropriaterelief for the alleged unfair labor practices is reimbursement to unit
employees and that relief is not available under the earlier order, we
will issue a second bargaining order. See, e.g., Eagle Material Han-dling, Inc., 227 NLRB 174, 178 fn. 18 (1976).WFMT, a Division of Chicago Educational Tele-vision Association and American Federation ofTelevision and Radio Artists, Chicago Local,
AFL±CIO. Case 13±CA±30851July 31, 1992DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn April 8, 1992, the General Counsel of the Na-tional Labor Relations Board issued a complaint and
notice of hearing alleging that the Respondent has vio-
lated Section 8(a)(5) and (1) of the National Labor Re-
lations Act by refusing the Union's request to bargain
following the Union's certification in Case 13±RC±
17937. (Official notice is taken of the ``record'' in the
representation proceeding as defined in the Board's
Rules and Regulations, Secs. 102.68 and 102.69(g);
Frontier Hotel, 265 NLRB 343 (1982).) The Respond-ent filed its answer admitting in part and denying in
part the allegations in the complaint.On June 30, 1992, the General Counsel filed a Mo-tion for Summary Judgment. On July 2, 1992, the
Board issued an order transferring the proceeding to
the Board and a Notice to Show Cause why the motion
should not be granted. The Respondent filed a re-
sponse.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal tobargain but attacks the validity of the certification on
the basis of its objections to the election in the rep-
resentation proceeding.1All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has notraised any representation issue that is properly litigablein this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).Accordingly, we grant the Motion for Summary Judg-
ment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent, a not-for-profit corporation with anoffice and place of business in Chicago, Illinois, has
been engaged in the operation of a radio station. Dur-
ing the calendar year preceding issuance of the com-
plaint, the Respondent, in the course and conduct of its
business operations, derived gross revenues in excess
of $100,000 and performed and sold services valued in
excess of $50,000 directly to various enterprises lo-
cated in states other than the State of Illinois.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(2), (6),
and (7) of the Act and that the Union is a labor organi-
zation within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held March 1, 1990, theUnion was certified on January 16, 1991, as the collec-
tive-bargaining representative of the employees in the
following appropriate unit:All full-time and regular part-time Chicago basedemployees employed by the Employer whose fa-
cility is currently located at 303 E. Wacker Drive,
Chicago, Illinois, but excluding Senior Vice-Presi-
dent and General Manager, Vice President of Fi-
nance, General Sales Manager, Program Director,
Director of Fine Arts Network, professional em-
ployees, managerial employees, guards and super-
visors as defined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainSince October 17, 1991, the Respondent has refusedto bargain with the Union by changing the terms and
conditions of employment by increasing the monthly
employee contributions for health and dental insurance.
This is a mandatory subject of collective bargaining.
The Respondent engaged in these acts and conduct
without prior notice to and without having afforded the
Union an opportunity to negotiate and bargain as the
exclusive representative of the employees with respect
to such acts and conducts and the effects of such acts
and conduct. We find that this refusal constitutes an 104DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''unlawful refusal to bargain in violation of Section8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy refusing on and after October 17, 1991, to bar-gain with the Union as the exclusive collective-bar-
gaining representative of employees in the appropriate
unit by unilaterally increasing the monthly employee
contributions for health and dental insurance, the Re-
spondent has engaged in unfair labor practices affect-
ing commerce within the meaning of Section 8(a)(5)
and (1), Section 8(d), and Section 2(6) and (7) of the
Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement. We shall further
order the Respondent to reimburse the unit employees
for any losses incurred as a result of the unilateral in-
crease in employee contributions to health and dental
insurance. Such reimbursement shall be paid with in-
terest according to the formula described in New Hori-zons for the Retarded, 283 NLRB 1173 (1987).To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by law, we shall construe the initial period of
the certification as beginning the date the Respondent
begins to bargain in good faith with the Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962); Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th
Cir. 1964), cert. denied 379 U.S. 817 (1964); BurnettConstruction Co., 149 NLRB 1419, 1421 (1964), enfd.350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, WFMT, a Division of Chicago Edu-
cational Television Association, Chicago, Illinois, its
officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain with American Federation ofTelevision and Radio Artists, Chicago Local, AFL±
CIO as the exclusive bargaining representative of the
employees in the bargaining unit by unilaterally in-
creasing the monthly employee contributions for health
and dental insurance.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the followingappropriate unit on terms and conditions of employ-ment and, if an understanding is reached, embody the
understanding in a signed agreement:All full-time and regular part-time Chicago basedemployees employed by the Employer whose fa-
cility is currently located at 303 E. Wacker Drive,
Chicago, Illinois, but excluding Senior Vice-Presi-
dent and General Manager, Vice President of Fi-
nance, General Sales Manager, Program Director,
Director of Fine Arts Network, Professional em-
ployees, managerial employees, guards and super-
visors as defined in the Act.(b) Reimburse the unit employees for any losses in-curred as a result of the unilateral increase in employeecontributions to health and dental insurance in the
manner described in the remedy section of this deci-
sion.(c) Post at its facility in Chicago, Illinois, copies ofthe attached notice marked ``Appendix.''2Copies ofthe notice, on forms provided by the Regional Director
for Region 13, after being signed by the Respondent's
authorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including
all places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(d) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with American Fed-eration of Television and Radio Artists, Chicago Local,
AFL±CIO as the exclusive representative of the em-
ployees in the bargaining unit by unilaterally increas-
ing the monthly employee contributions for health anddental insurance. 105CHICAGO EDUCATIONAL TELEVISION ASSN.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full-time and regular part-time Chicago basedemployees employed by the Employer whose fa-
cility is currently located at 303 E. Wacker Drive,
Chicago, Illinois, but excluding Senior Vice-Presi-dent and General Manager, Vice President of Fi-nance, General Sales Manager, Program Director,
Director of Fine Arts Network, Professional em-
ployees, managerial employees, guards and super-
visors as defined in the Act.WEWILL
reimburse our employees for any losses in-curred as a result of our unilateral increase in health
and dental insurance, contributing with interest.WFMT, ADIVISIONOF
CHICAGOEDU-CATIONALTELEVISIONASSOCIATION